Citation Nr: 0024124	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
left hand injury.  

2. Whether the veteran's claim for service connection for the 
residuals of a left hand injury is well grounded.  

3. Entitlement to service connection for residuals of a left 
hand injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active honorable service from October 30, 
1972 to November 26, 1974.  He had additional service from 
November 27, 1974, to May 5, 1976, for which he received an 
other than honorable discharge.  

By rating decision of August 1986, the RO denied service 
connection for residuals of a left hand injury.  The veteran 
was notified of this decision and did not appeal.  In October 
1987, the veteran submitted additional evidence in regard to 
the claim for service connection for residuals of a left hand 
injury.  In rating decisions of October 1987 and August 1988, 
the RO again denied service connection for residuals of a 
left hand injury.  The veteran was notified of these 
decisions, but did not appeal.  

In a statement dated in November 1994, the veteran requested 
that his claim for service connection for residuals of a left 
hand injury be reopened.  The RO, in rating decisions of 
August 1995, December 1995 and September 1996 determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a left hand 
injury.


FINDINGS OF FACT

1. In October 1987 and August 1988, the RO denied service 
connection for residuals of an injury to the left hand.  
The veteran did not file a timely appeal and these rating 
decisions became final.  

2. New and material evidence, which is relevant and 
probative, has been associated with the claims folder 
since the final rating decision of August 1988.  

3. The veteran's reopened claim for service connection for 
residuals of a left-hand injury is plausible.  

CONCLUSIONS OF LAW

1. New and material evidence to reopen a claim for service 
connection for residuals of a left-hand injury has been 
presented.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

2. The veteran has submitted a well-grounded claim for 
service connection for the residuals of a left-hand 
injury.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and Material Evidence

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.  Manio 
v. Derwinski, 1 Vet. App. 144 (1991).  

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
reopening claims.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the new test in Elkins, the VA must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening the VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the VA may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.  

The Board is required to review all the evidence submitted by 
an appellant since the last denial of a claim on any basis, 
to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).

The evidence which was of record at the time of the final 
August 1988 rating action denying service connection for 
residuals of an injury to the left hand may be briefly 
summarized.  The veteran's service medical records, including 
his March 1976 examination prior to final service discharge, 
contain no complaints, findings or diagnosis indicative of a 
left hand injury.  

In a Report of Accidental Injury (VA Form 21-4176) dated in 
May 1986, the veteran indicated that he received treatment 
for an injury to the left hand in approximately August 1973, 
while in service, at the post dispensary at Bad Hersfeld, 
Germany.  

On VA medical examination in July 1986, the veteran reported 
that he had injured his left hand when it was jammed in a 
tank door.  Evaluation of the hand revealed a lack of 10 
degrees of extension in the interphalangeal joints of the 
ring, middle and index fingers of the left hand.  X-rays 
showed apparent flexion deformities involving the second and 
fourth digits of the left hand, as well as a suggestion of 
old healed fractures of the middle phalanges of the second, 
third, and fourth digits.  

Two lay statements are of record in which the writers said 
that they recalled that the veteran injured his left hand in 
1973.  

Correspondence exchanged in 1988 indicates that treatment 
records compiled at Bad Hersfeld were not of record.

The evidence which has been associated with the claims folder 
subsequent to the Final August 1988 rating decision denying 
service connection for residuals of a left hand injury 
include VA outpatient records which reflect treatment in 
November 1994 and January 1995 for traumatic arthritis in the 
left hand and fingers.  Subsequent VA treatment for pain in 
the left hand is indicated.  

Two lay statements were received in July 1995 in which the 
writers reported that the veteran had injured his left hand 
while in the military during 1974.  It was said that he came 
home with his left hand in a cast.  

In a July 1996 statement, James E. Kenny, M.D., stated that 
the veteran's left hand injury was old and that there was no 
acute injury.  

In a July 1998 statement, a VA physician said that the 
veteran had deformities of the left hand and forearm that 
caused pain and marked restriction of motion.  X-rays 
revealed healed fractures of the interphalangeal joints of 
the left second, third, and fourth fingers, as well as 
contracture deformities.  It was the physician's opinion that 
the veteran's clinical findings and the X-ray findings were 
consistent with a crush injury which the veteran suffered 
while in the military.  

The basis for the prior final rating decisions denying 
service connection for residuals of a left-hand injury was 
that there was no clinical record of any left hand disability 
during service.  Since that decision, the veteran has 
submitted lay statements from associates in which it was 
stated that they observed the veteran's left hand to be in a 
cast during service.  For purposes of determining whether a 
claim should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  In July 1998, a VA physician 
reported that the veteran's current left hand disabilities 
were consistent with a crush injury that the veteran 
sustained during service.  The preceding evidence is clearly 
new, since it was not of record at the time of the 1988 final 
rating decision denying service connection for residuals of a 
left hand injury, and it is not cumulative of evidence which 
was of record at the time of the 1988 rating action.  
Moreover, this evidence is clearly relevant to the veteran's 
claim for service connection for residuals of an injury to 
the left hand and of such significance that it must be 
considered in order to fairly decide the merits of the claim.  

In view of the above, the Board finds that new and material 
evidence has been presented to reopen the veteran's claim for 
service connection for the residuals of an injury to the left 
hand.  


II. A Well Grounded Claim for Service Connection for 
residuals of an Injury to the Left Hand  

The next question to be decided is whether the veteran's 
reopened claim for service connection for residuals of an 
injury to the left hand is well grounded.  According to the 
decision by the Court, a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

In this case, there is VA and private clinical evidence 
indicating that the veteran currently has traumatic arthritis 
in the left hand and healed fractures of the interphalangeal 
joints of the left second, third, and fourth fingers, as well 
as contracture deformities in those fingers.  Thus, the first 
requirement for a well-grounded claim for service connection 
under the Court's standard in Caluza has been met.  The 
veteran has stated that he suffered an injury to his left 
hand during active honorable service and the record contains 
lay statements which support this assertion by noting that 
the veteran was observed to have a cast on his left hand 
during service.  Although laymen (i.e., persons without 
medical training or expertise), both the veteran and the 
writers of the lay statements are competent to render 
evidence on this point.  Moreover, for purposes of 
determining whether a claim is well grounded, the credibility 
of the evidence added to the record is to be presumed.  See 
Justus, supra.  Thus, the second requirement for a well-
grounded claim for service connection under the Court's 
standard in Caluza has also been met.  In addition, the 
record contains a statement from a VA physician who indicated 
that the veteran's current left-hand disabilities are 
consistent with a crush injury sustained during service.  
Such evidence is sufficient to establish a connection between 
the veteran's current left hand disability and service.  
Therefore, the third and final requirement for a well-
grounded claim for service connection under the Court's 
standard in Caluza has also been met.  Accordingly, the 
veteran's reopened claim for service connection for the 
residuals of an injury to the left hand is well grounded.  


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for an injury to the left hand having been 
submitted, the appeal is allowed to this extent.  

A well-grounded claim for service connection for residuals of 
an injury to the left hand having been submitted, the appeal 
is allowed to this extent.  


REMAND

Since the veteran's claim for service connection for 
residuals of an injury to the left hand right has been 
reopened and found to be well grounded, the VA has a duty to 
assist him in the development of this claim under the 
provisions of 38 U.S.C.A. § 5107(a).  The Board recognizes 
that several attempts have been made by the RO to obtain 
additional service medical records from the service 
department documenting treatment for the veteran's left hand 
injury while he was on active duty, but no such service 
medical records have been obtained.  The veteran himself has 
noted this fact and again requests that another search be 
made for the records compiled at the post dispensary at Bad 
Hersfeld, Germany, where he alleges treatment for the left 
hand injury.  Another attempt should be made to secure these 
records, prior to appellate review.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. Aug. 16, 1999).  

The Board notes, in addition, that the record contains a 
statement from a private physician who has treated the 
veteran for his left hand disability since his discharge from 
service.  However, this physician did not indicate the 
date(s) of such treatment, and did not provide any clinical 
records documenting treatment for disability to the left 
hand.  Such treatment records are relevant to the veteran's 
claim and should be obtained.  In addition, the current 
record indicates that the veteran has received some VA 
outpatient treatment for his left hand disability since 
service discharge.  VA clinical records documenting treatment 
for left-hand disability from the time of the veteran's 
discharge from service to November 1994, if existent, should 
also be obtained.  

After the development requested above has been completed, the 
RO should determine whether a VA examination to determine the 
etiology of his current left hand disabilities is warranted 
prior to consideration of the merits of the veteran's claim 
for service connection for the residuals of an injury to the 
left hand.  If so, such examination should be conducted prior 
to return of this case to the Board.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1.  The RO should make another attempt to 
secure the records of any treatment 
afforded the veteran at the post 
dispensary, or other facility, at Bad 
Hersfeld, where he reports having been 
treated for an injury to the left hand in 
either 1973 or 1974.  The results of such 
attempt should be documented for the 
record.  

2.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and non VA, who 
have treated him for left hand disability 
at any time subsequent to his discharge 
from service.  When the veteran responds, 
and provides any necessary 
authorizations, the RO should contact the 
named health care providers and ask them 
to submit copies of all clinical records 
documenting their treatment of the 
veteran's left hand disability that are 
not already in the claims folder.  These 
records should include all clinical 
records documenting the veteran's 
treatment for his left hand disability at 
the Beckford Avenue Medical Center at 176 
Beckford Drive, in Henderson, North 
Carolina 27536-2599.  All records 
obtained should be associated with the 
claims folder.  

3.  In the event the development 
requested above suggests a need for 
further VA examination to determine the 
etiology any left hand disability, such 
should be afforded the veteran prior to 
return of the claims file to the Board.  
The claims folder must be made available 
to the examining physician so that he/she 
may study the clinical record in detail.  
He/she should state that the claims 
folder has been reviewed in the report of 
the examination.  All pertinent clinical 
findings on the examination should be 
reported in detail.  At the conclusion of 
the physical examination, and after a 
careful review of the clinical record, 
the examining physician should render a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
current left hand disability is the 
result of an injury sustained during the 
veteran's period of active honorable 
service which extended from October 30, 
1972 to November 26, 1974.  

4.  Then, the RO should adjudicate the 
veteran's claim for service connection 
for the residuals of an injury to the 
left hand on the merits, based on a de 
novo review of the entire record.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.  

The purpose of this remand is to obtain additional, 
clarifying clinical evidence.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



